     Case 2:16-cr-00390-TS Document 41 Filed 02/02/21 PageID.472 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF UTAH

UNITED STATES OF AMERICA,                              MEMORANDUM DECISION AND
                                                       ORDER DENYING DEFENDANT’S
                          Plaintiff,                   MOTION TO REOPEN HIS MOTION FOR
                                                       REDUCTION IN SENTENCE
v.

MARVIN SONIAT,
                                                       Case No. 2:16-CR-390 TS
                          Defendant.
                                                       District Judge Ted Stewart


        This matter is before the Court on Defendant’s Motion to Reopen his Motion for

Reduction in Sentence. For the reasons discussed below, the Court will deny the Motion.

        Defendant originally filed his Motion seeking a sentence reduction pro se. The Court

denied the Motion without prejudice based on Defendant’s failure to exhaust his administrative

rights or request home confinement from the warden. After the Court issued its decision,

Defendant, through counsel, filed a reply stating that Defendant had made a request to the

warden on April 1, 2020. After considering Defendant’s reply, the Court again denied

Defendant’s Motion without prejudice. Defendant now seeks to reopen his Motion and has

provided additional evidence in support of his request. Having considered this new evidence, the

Motion will be denied.

        “A district court is authorized to modify a Defendant’s sentence only in specified

instances where Congress has expressly granted the court jurisdiction to do so.” 1 18 U.S.C. §




        1
            United States v. Blackwell, 81 F.3d 945, 947 (10th Cir. 1996) (citations omitted).


                                                   1
   Case 2:16-cr-00390-TS Document 41 Filed 02/02/21 PageID.473 Page 2 of 3




3582(c)(1)(A) allows the Court to modify a term of imprisonment under certain circumstances.

Specifically,

       the court . . . upon motion of the defendant . . . may reduce the term of imprisonment
       (and may impose a term of probation or supervised release with or without
       conditions that does not exceed the unserved portion of the original term of
       imprisonment), after considering the factors set forth in section 3553(a) to the
       extent that they are applicable, if it finds that . . . extraordinary and compelling
       reasons warrant such a reduction . . . and that such a reduction is consistent with
       applicable policy statements issued by the Sentencing Commission.

       The Sentencing Commission has been given the responsibility to describe “what should

be considered extraordinary and compelling reasons for sentence reduction, including the criteria

to be applied and a list of specific examples.” 2 Relevant here, the Sentencing Commission has

stated that a defendant “suffering from a serious physical or medical condition” “that

substantially diminishes the ability of the defendant to provide self-care within the environment

of a correctional facility and from which he or she is not expected to recover” may be considered

for a sentence reduction. 3

       Here, Defendant has a history of asthma and a potential heart condition. He also suffers

from hypertension and is pre-diabetic. Defendant’s medical records confirm his conditions.

Defendant contends that these conditions, in conjunction with the current COVID-19 pandemic,

warrant a sentence reduction. The Centers for Disease Control and Prevention has stated that

people with certain heart conditions and those who have Type 2 diabetes are at a higher risk for

severe illness from COVID-19. Individuals with moderate to severe asthma and those with

hypertension may be at a higher risk.


       2
           28 U.S.C. § 944(t).
       3
           U.S.S.G. § 1B1.13, Application Note 1(A).


                                                 2
   Case 2:16-cr-00390-TS Document 41 Filed 02/02/21 PageID.474 Page 3 of 3




       Defendant’s medical records indicate that Defendant tested positive for COVID-19 in

May 2020. Defendant suffered mild symptoms and has now recovered. Thus, while in theory

Defendant’s conditions could make him more susceptible to serious illness from COVID-19, the

reality is that he experienced only mild illness. While Defendant raises concerns of reinfection,

there are currently no confirmed cases of COVID-19 among inmates and only three confirmed

cases among staff at FCI Lompoc, where Defendant is housed. Thus, Defendant’s risk of

reinfection appears low. Therefore, Defendant has failed to demonstrate extraordinary and

compelling circumstances to justify a sentence reduction.

       It is therefore

       ORDERED that Defendant’s Motion to Reopen his Motion for Reduction in Sentence

(Docket No. 37) is DENIED.

       DATED this 2nd day of February, 2021.

                                             BY THE COURT:



                                             Ted Stewart
                                             United States District Judge




                                                3
